Citation Nr: 0838037	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  99-11 716A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression and/or 
bipolar disorder. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and former spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an adverse rating 
action by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Hartford, Connecticut, (hereinafter RO). 

In August 2004, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Veterans 
Law Judge was located in Washington, D.C., and the veteran 
was located at the RO.  

The Board denied the veteran's claims in a December 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In an Order dated in January 2008, the Court granted 
a Joint Motion to Remand (hereinafter Joint Motion).  
Specifically, the Joint Motion requested that the 2006 Board 
decision be vacated and remanded for further development. 


REMAND

The Joint Motion indicated that when the RO contacted the 
United States Armed Services Center for Research of Unit 
Records (USACUR) in October 2002 in order to verify the 
veteran's stressors, this request for information failed to 
include specific stressor information from the veteran; 
namely, that the veteran reported he was exposed to rocket 
attacks at Long Binh on October 3, 1968, and October 5, 1968.  

In a more recent statement, received in March 2008, the 
veteran indicated that his unit was under attack in October 
1968, December 1968, and June 1969.  In a March 2008 
statement, the veteran's attorney requested that unit records 
from October to November 1968, December 1968 to January 1969, 
and June to July 1969 be obtained.  On remand, the AMC is 
requested to obtain such records. 

This case is REMANDED for the following development: 

1.  The Appeals Management Center (AMC) 
should again contact the U.S. Army and 
Joint Services Records Research Center 
(USACRUR) to attempt to verify the 
veteran's stressors.  Specifically, the 
USACRUR should attempt to document 
whether there were rocket attacks on 
October 3, 1968, or October 5, 1968 at 
Long Binh.  The veteran's DD Form 214 
indicates that he served with the "5th 
LEM Co" in Vietnam, and the USACRUR 
should also attempt to document the 
location of this unit in October 1968.  
In addition, unit records during the 
periods from October 1968 to January 
1969, and from June to July 1969 should 
be obtained. 

2.  Following the completion of the 
development requested above, the claims 
must be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his attorney 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

